Great-West Life & Annuity Insurance Company A Stock Company [8515 East Orchard RoadGreenwood Village, CO80111] Master Group Fixed Deferred Annuity (the “Group Contract”) PLEASE READ THIS CONTRACT CAREFULLY. Great-West Life & Annuity Insurance Company (“Great-West”) agrees, subject to the terms and conditions of the Certificate, to provide benefits set forth in the Certificate while the Certificate is in force.The Certificate Owner owns the Account.The Account is not an asset of Great-West Life or the Group Contractholder. This Group Contract is delivered in and is subject to the laws of the State of Colorado.The entire contract includes the Group Contract, Certificate, the application, and any attached forms. This Group Contract is issued to the Group Contractholder shown on the Contract Data Page.It takes effect on the Effective Date shown on the Contract Data Page. The Group Contract has no cash value or surrender value. The Group Contract does not pay dividends or death benefits. Non-Participating. Non-Assignable. Signed for Great-West Life & Annuity Insurance Company on the issuance of this Group Contract. [] [] [Richard Schultz,] [Mitchell T.G. Graye,] [Secretary] [President and Chief Executive Officer] CONTRACT DATA Group Contractholder: [Orchard Trust Company FBO of IRA holders] Group Contractholder Address: [8515 E. Orchard Road Greenwood Village, CO80111] Tax ID Number: [00-0000] Group Contract Number: [123456] Effective Date: [January 1, 2010] Certificate Guaranteed Withdrawal Percentage: Age at First Withdrawal % Age of Younger Person at First % (Single Covered Person) Withdrawal (Joint Covered Persons)* [55- 64] [4%] [55-64] [3.25%] [65-69] [5%] [65-69] [4.25%] [70-79] [6%] [70-79] [5.25%] [80+] [7%] [80+] [6.25%] * If there are Joint Covered Persons under the Certificate, age at first withdrawal is based on age of younger Covered Person and the Guaranteed Annual Withdrawal Percentage is reduced by 0.75%. Charges: Certificate Current Guarantee Benefit Fee: [.90% of Covered Fund Value] Certificate Minimum Guarantee Benefit Fee: .70% of Covered Fund Value Certificate Maximum Guarantee Benefit Fee: 1.5% of Covered Fund Value TABLE OF CONTENTS Section 1 DEFINITIONS 3 Section 2 OWNERSHIP PROVISIONS 5 Section 3 GLWB ELECTION 5 Section 4 THE ACCUMULATION PHASE AND THE CALCULATION OF THE BENEFIT BASE 6 Section 5 WITHDRAWAL PHASE 8 Section 6 SETTLEMENT PHASE 11 Section 7 BENEFIT BASE CAP 12 Section 8 REQUIRED MINIMUM DISTRIBUTION 12 Section 9 GUARANTEE BENEFIT FEE 12 Section 10 CONTRACT TERMINATION 12 Section 11 GENERAL PROVISIONS 13 Section 12 ANNUITY PAYMENT OPTIONS 15 Section 13 MISSTATEMENT OF AGE OR DEATH 16 SECTION 1: DEFINITIONS Account - A separate record in the name of each Certificate Owner which reflects his or her interests in the assets in both Covered Fund(s) and other investment options in the IRA. Accumulation Phase – The period of time between the Certificate Election Date and the Initial Installment Date. Administrative Offices – [8515 East Orchard Road, Greenwood Village, CO80111.] Alternate Payee – Any spouse, former spouse, child or other dependent of a Certificate Owner, or other person allowed by law, who is recognized by a Qualified Domestic Relations Order as having a right to receive all or a portion of the benefit payable under the IRA with respect to such Certificate Owner. Annuitant – The person upon whose life the payment of an annuity is based. Annuity Commencement Date – The date that annuity payments begin to an Annuitant. Applicable Tax – The amount of tax, if any, charged by a state or other governmental authority. Attained Age – The GLWB Elector’s age on the Ratchet Date. Beneficiary – A person or entity named by the Certificate Owner or the terms of the IRA to receive all or a portion of the Account at his or her death. Benefit Base – The amount that is multiplied by the Guaranteed Annual Withdrawal Percentage to calculate the Guaranteed Annual Withdrawal.The Benefit Base increases dollar-for-dollar upon any Certificate Contribution and is reduced proportionately for an Excess Withdrawal.The Benefit Base can also increase with positive market performance on the Ratchet Date.Each Covered Fund will have its own Benefit Base.A Covered Fund Benefit Base cannot be transferred to another Covered Fund. Business Day – Any day, and during the hours, on which the New York Stock Exchange is open for trading.In the event that a date falls on a non-Business Day, the date of the preceding Business Day will be used. Certificate -The document issued to the Certificate Owner which specifies the benefits, rights, privileges, and obligations of the Certificate Owner and Great-West. Certificate Anniversary Date – The anniversary of the Certificate Election Date, or the preceding Business Day to the extent that the Certificate Election Date is not a Business Day. Certificate Contributions – Certificate Owner directed amounts received and allocated to the Certificate Owner’s Covered Fund(s) including rollovers as defined under Section 402 of the Code and Transfers.Reinvested dividends, capital gains, and settlements arising from the Covered Fund(s) will not be considered Certificate Contributions for the purpose of calculating the Benefit Base but will affect the Covered Fund Value. Certificate Election Date ––The date on which the GLWB Elector, Alternate Payee or Beneficiary elects the GLWB option in the Certificate and pursuant to the terms of the Covered Fund(s) prospectus or disclosure document.The Certificate Election Date shall be the date upon which the initial Benefit Base is calculated. Certificate Owner – The person named on the Certificate Data Page.The Certificate Owner is entitled to exercise all of the benefits, rights and privileges under the Certificate while the Covered Person(s) is still living.The Certificate Owner must be a Covered Person. Code – The Internal Revenue Code of 1986, as amended, and all related laws and regulations which are in effect during the term of the Group Contract. Contract Date – The effective date set forth on the Contract Data Page. Covered Fund– Interests in the mutual fund(s) held in the Account designed for the GLWB, as follows: § [Maxim SecureFoundationSM Balanced Portfolio] § [Maxim SecureFoundation Lifetime Portfolios] § Any other fund as approved by Great-West for the GLWB Covered Fund Value –The aggregate value of each Covered Fund held in the Account. Covered Person(s) – For purposes of this Group Contract, the person(s) whose age determines the Guaranteed Annual Withdrawal Percentage and on whose life the Guaranteed Annual Withdrawal Amount will be based.If there are two Covered Persons, the Guaranteed Annual Withdrawal Percentage will be based on the age of the younger life and the Installments can continue until the death of the second life.A joint Covered Person must be the GLWB Elector’s spouse and the 100% primary beneficiary under the IRA. Distributions – Amounts paid to a GLWB Elector from a Covered Fund pursuant to the terms of the IRA. Excess Withdrawal – An amount either distributed or transferred from the Covered Fund(s) during the Accumulation Phase or any amount combined with all other amounts that exceeds the annual GAW during the Withdrawal Phase.The Excess Withdrawal reduces the Benefit Base, pursuant to Section 4.04 and Section 5.06. Neither the Guarantee Benefit Fee nor any other fees or charges assessed against the Covered Fund Value as directed by the IRA Custodian and as agreed to by Great-West shall be treated as a Distribution or Excess Withdrawal for this purpose. GLWB Elector – A Certificate Owner, Alternate Payee or Beneficiary who is:(i) eligible to elect the GLWB; (ii) invested in a Covered Fund(s) pursuant to the Covered Fund prospectus or disclosure document; and (iii) a Covered Person. Great-West – Great-West Life & Annuity Insurance Company, located at the Administrative Offices. Guaranteed Annual Withdrawal (GAW) – The annualized withdrawal amount that is guaranteed for the lifetime of the Covered Person(s), subject to the terms of this Contract Guaranteed Annual Withdrawal Percentage (GAW%) –The percentage of the Benefit Base that determines the amount of the GAW.This percentage is based on the age of the Covered Person(s) at the time of the first Installment.If there are two Covered Persons the percentage is based on the age of the younger Covered Person, pursuant to Section 5.01. Guarantee Benefit Fee – The fee described in Section 9 of the Group Contract. Guaranteed Lifetime Withdrawal Benefit (GLWB) – A payment option offered by the IRA that pays Installments during the life of the Covered Person(s).The Covered Person(s) will receive periodic payments in either monthly, quarterly, semiannual, or annual Installments that in total over a twelve month period equal the GAW. Initial Installment Date –The date of the first Installment under the GLWB, which must be a Business Day. Installments – Periodic payments of the GAW made pursuant to Section 5.02. Installment Frequency Options – The options listed in Section 5.02. IRA – The traditional Roth or other Individual Retirement Account established for the Certificate Owner and the Certificate Owner’s beneficiaries, for which a Certificate is issued. Qualified Domestic Relations Order (QDRO) – A domestic relations order that creates or recognizes the existence of an Alternate Payee’s right to, or assigns to an Alternate Payee the right to receive all or a portion of the benefits payable with respect to a GLWB Elector and that complies with the requirements of the Code and ERISA, if applicable, that is accepted and approved by the Group Contractholder for the IRA, except as otherwise agreed. Ratchet – An increase in the Benefit Base if the Covered Fund Value exceeds the current Benefit Base on the Ratchet Date, pursuant to Section 4.03 and Section 5.04. Ratchet Date – During the Accumulation Phase, the Ratchet Date is the anniversary of the GLWB Elector’s Election Date and each anniversary thereafter.During the Withdrawal Phase, the Ratchet Date is the Initial Installment Date and each anniversary thereafter.If any anniversary in the Accumulation and Withdrawal Phase is a non-Business Day, the Ratchet Date shall be the preceding Business Day for that year. Request – An inquiry or instruction in a form satisfactory to Great-West.A valid Request must be: (i) received by Great-West at the Administrative Office in good order; and (ii) submitted in accordance with the provisions of this Group Contract, or as required by Great-West.The Request is subject to any action taken by Great-West before the Request was processed. Reset – An optional GLWB Elector election during the Withdrawal Phase in which the current GAW Percentage and Benefit Base may be changed to the GLWB Elector’s Attained Age GAW Percentage and Covered Fund Value on the Ratchet Date. RMD – Required Minimum Distribution, as described in Section 8. Settlement Phase –The period when the Covered Fund Value has reduced to zero, but the Benefit Base is still positive. Installments continue under the terms of the Group Contract. Transfer – The reinvestment or exchange of all or a portion of the Covered Fund Value to or from a Covered Fund to: (i) another Covered Fund; or (ii) another investment option offered under the IRA. Withdrawal Phase – The period of time between the Initial Installment Date and the first day of the Settlement Phase. SECTION 2: ELIGIBILITY AND OWNERSHIP PROVISIONS 2.01 ELIGIBILITY An individual is eligible to elect the GLWB if such individual meets the eligibility requirements of the Group Contractholder and Great-West and makes an election of the GLWB pursuant to Section 3.01 below. 2.02 OWNERSHIP OF THE CONTRACT; RIGHTS OF THE GROUP CONTRACTHOLDER The Group Contractholder is the owner and is identified on the Contract Data Page.The Group Contractholder has certain rights and privileges as set forth in this Group Contract. 2.03 TRANSFER AND ASSIGNMENT The interests of the Group Contractholder in this Group Contract may not be transferred, sold, assigned, pledged, charged, encumbered, or in any way alienated. SECTION 3: GLWB ELECTION 3.01 GLWB ELECTION An individual eligible to become a GLWB Elector makes a GLWB election by investing in a Covered Fund through a Great-West approved method and pursuant to the terms of the Covered Fund prospectus or disclosure document.Such individual may elect the GLWB on any Business Day on or after the Contract Date as long ashe or she is younger than age 85 on the Certificate Election Date.Great-West will record a Certificate Election Date for each GLWB Elector. 3.02 GLWB INVESTMENT RESTRICTIONS The GLWB applies only to the Covered Fund Value subject to Section 7 of the Group Contract 3.03 GLWB TERMINATION DUE TO THE BENEFIT BASE REDUCING TO ZERO The GLWB is cancelled when the GLWB Elector causes the Covered Fund Value or Benefit Base to be reduced to zero prior to the Settlement Phase due to one or more Excess Withdrawals.If the GLWB is cancelled, the Benefit Base, GAW and any other benefit accrued or received under the GLWB shall terminate.The GLWB Elector shall not make a subsequent Transfer into the same Covered Fund until at least ninety (90) calendar days after the termination, but other Certificate Contributions will be allowed, at which point a new Election Date would be recorded. In this situation, the Benefit Base will be based on the current Covered Fund Value on the date the new GLWB is established. SECTION 4: THE ACCUMULATION PHASE AND CALCULATION OF THE BENEFIT BASE 4.01 INITIAL BENEFIT BASE The Initial Benefit Base is the sum of all Certificate Contributions initially allocated to the Covered Fund(s) on the Certificate Election Date. 4.02 RESTORATION OF THE BENEFIT BASE If the Certificate Owner funds the IRA with proceeds rolled over or directly transferred from a tax-deferred retirement plan established under Section 401(a), 403(a), 403(b) or 457(b) of the Code (“tax-deferred retirement plan”) to which a Great-West guaranteed lifetime withdrawal product was issued, the Certificate Owner’s Benefit Base determined under the tax-deferred retirement plan immediately prior to distribution shall be restored within the Certificate only to the extent that the Certificate Owner:(a) invests the rollover or transfer proceeds covered by the Great-West guaranteed lifetime withdrawal benefit product immediately prior to distribution from the tax-deferred retirement plan in the Covered Fund(s); (b) invests in the same Covered Fund, except if the Certificate Owner is in Settlement Phase; and (c) Requests restoration of the Benefit Base.For purposes of subsection (c), a Request is deemed to be made when there is a de minimis rollover from the tax-deferred retirement plan to the IRA with a GLWB.The Certificate Owner must begin in the same phase that he or she was in at the time of the rollover or transfer after the transaction is complete 4.03 ADDITIONAL CONTRACT CONTRIBUTIONS Additional Certificate Contributions may be allocated to the Covered Fund(s) only during the Accumulation Phase.Additional Certificate Contributions made any time after the Certificate Election Date will increase the Benefit Base dollar-for-dollar. Great-West reserves the right to refuse additional Certificate Contributions at any time and for any reason.If Great-West refuses additional Certificate Contributions, the GLWB Elector shall retain all other rights under the Group Contract. 4.04 ANNUAL ADJUSTMENTS TO BENEFIT BASE On each Ratchet Date during the Accumulation Phase, the Benefit Base automatically adjusts to the greater of: (a) the current Benefit Base; or (b) the current Covered Fund Value. 4.05 EFFECT OF DISTRIBUTIONS AND TRANSFERS DURING THE ACCUMULATION PHASE Any Transfer out of a Covered Fund by the GLWB Elector during the Accumulation Phase will be an Excess Withdrawal.If the GLWB Elector Transfers any asset out of a Covered Fund, he or she shall be prohibited from making any Transfer into the same Covered Fund for at least ninety (90) calendar days. At the time of any partial or periodic Distribution, if the Covered Person is 55 years of age or older, the GLWB Elector may elect to begin receiving Installments and establish his or her GAW% at that time. If the GLWB Elector chooses not to establish the GAW%, the Distribution will be treated as an Excess Withdrawal.If the Covered Person is not yet 55 years old, then any partial or periodic Distribution will be treated as an Excess Withdrawal.The Benefit Base will be reduced by the ratio of the Covered Fund Value after the Excess Withdrawal to the previous Covered Fund Value. Any Distribution from the Covered Fund(s) required to satisfy any contribution limitation imposed by the Code or ERISA, if applicable, on the IRA, or the GLWB Elector as a Certificate Owner, will be an Excess Withdrawal at all times. A GLWB Elector should consult a qualified tax advisor regarding withdrawals to satisfy his or her RMD amount and other tax implications. Numerical Example Excess Withdrawals during the Accumulation Phase are illustrated as follows: Covered Fund Value before the ExcessWithdrawal adjustment $50,000 Benefit Base $100,000 ExcessWithdrawal amount: $10,000 Covered Fund Value after adjustment $50,000 - $10,000 $40,000 Covered Fund Value adjustment $40,000/$50,000 0.80 Adjusted Benefit Base $100,000 x 0.80 $80,000 4.06 QDROs DURING ACCUMULATION PHASE Great-West will make payment to the Alternate Payee and/or establish an Account on behalf of the Alternate Payee named in a QDRO approved during the Accumulation Phase.The Alternate Payee shall be responsible for submitting a Request to begin Distributions in accordance with the Code. If the Alternate Payee is the GLWB Elector’s spouse during the Accumulation Phase, he or she may elect to become a GLWB Elector, either by maintaining the current Benefit Base of the previous GLWB Elector, divided pursuant to the terms of the QDRO, or establishing a new Benefit Base based on the current Covered Fund Value on the date his or her Account is established and he or she will continue as a GLWB Elector. If the Alternate Payee elects to maintain the current Benefit Base, the Benefit Base will be divided between the GLWB Elector and the Alternate Payee in the same proportion as their respective Covered Fund Values pursuant to the terms of the QDRO.In either situation, the Alternate Payee’s Certificate Election Date shall be the date the Account is established. A non-spouse Alternate Payee cannot elect to maintain the current Benefit Base, or proportionate share, but may elect to establish a new GLWB.The Benefit Base and Certificate Election Date will be based on the current Covered Fund Value on the date his or her Account is established. To the extent that the Alternate Payee becomes a GLWB Elector, he or she will be subject to all terms and conditions of the Certificate, the IRA Contract and the Code. Any election made by the Alternate Payee pursuant to this section is irrevocable. 4.07 DEATH DURING ACCUMULATION PHASE If a GLWB Elector dies before the Initial Installment Date, the GLWB will terminate and the Covered Fund Value shall be paid to the Beneficiary in accordance with the terms of the IRA (unless an election is made by a spouse Beneficiary as provided in this section).A spouse Beneficiary may elect to become a new GLWB Elector and maintain the deceased GLWB Elector’s current Benefit Base (or proportionate share if multiple Beneficiaries) as of the date of death.A spouse Beneficiary also has the option to establish a new Account with a new Benefit Base based on the current Covered Fund Value on the date the Account is esablished.In either situation, the spouse Beneficiary shall become a GLWB Elector and the Ratchet Date will be date when his or her Account is established. A non-spouse Beneficiary cannot elect to maintain the current Benefit Base but may elect to establish a new GLWB.The Benefit Base and Certificate Election Date will be based on the current Covered Fund Value on the date his or her Account is established. To the extent that the Beneficiary becomes a GLWB Elector, he or she will be subject to all terms and conditions of the Certificate, the IRA Contract and the Code. Any election made by Beneficiary pursuant to this section is irrevocable. SECTION 5: WITHDRAWAL PHASE 5.01 CALCULATION OF GUARANTEED ANNUAL WITHDRAWAL The GAW is calculated by multiplying the Benefit Base by the GAW%, based on the age of the Covered Person(s) on the Initial Installment Date.If a Request is made to begin Installments, Great-West shall compare the current Benefit Base to the current Covered Fund Value on the Initial Installment Date.If the Covered Fund Value exceeds the Benefit Base, the Covered Fund Value shall become the Benefit Base and the GAW shall be based on that amount. The GLWB Elector must provide information sufficient for Great-West to determine the age of each Covered Person.Installments shall not begin and an Initial Installment Date shall not be recorded until Great-West receives appropriate information about the Covered Person(s) in good order and in manner reasonably satisfactory to Great-West. Single Covered Person: GAWs shall not begin until a single Covered Person attains age [55] and has a distributable event under the IRA and the Code. Joint Covered Person: If there are two Covered Persons, Installments may not begin until both Covered Persons reach age 55 and there is a distributable event under the IRA and the Code.If the GLWB Elector elects to declare his or her spouse as a joint Covered Person, the election is irrevocable and the GAW % will be determined by the age of the younger life on the Initial Installment Date, and the spouse must be the GLWB Elector’s sole Beneficiary. Any Distribution taken before the youngest Covered Person attains age [55] shall be considered an Excess Withdrawal, pursuant to Section 4.04.No Certificate Contributions shall be made to the Covered Fund(s) on and after the Initial Installment Date. A GLWB Elector should consult a qualified tax advisor regarding withdrawals to satisfy his or her Required Minimum Distribution (“RMD”) amount and other tax implications. The GAW is based on a percentage of the Benefit Base pursuant to the following schedule: Single Covered Person Joint Covered Person [4.0%] for life at ages [55-64] [3.25%] for youngest joint life at [55-64] [5.0%] for life at ages [65-69] [4.25%] for youngest joint life at [65-69] [6.0%] for life at ages [70-79] [5.25%] for youngest joint life at [70-79] [7.0%] for life at ages [80+] [6.25%] for youngest joint life at [80+] [X%] for life at ages [X] [X%] for youngest joint life at [X] The Installment equals the GAW divided by the number of payments per year under the elected Installment Frequency Option, as defined in Section 5.02. 5.02 INSTALLMENT FREQUENCY OPTIONS Installment Frequency Options are as follows: (a) Annual – the GAW will be paid on the Initial Installment Date and each anniversary annually thereafter. (b) Semi-Annual – half of the GAW will be paid on the Initial Installment Date and in Installments every 6 month anniversary thereafter. (c) Quarterly – one quarter of the GAW will be paid on the Initial Installment Date and in Installments every 3 month anniversary thereafter. (d) Monthly – one-twelfth of the GAW will be paid on the Initial Installment Date and in Installments every monthly anniversary thereafter. If an Installment is scheduled to be made on a non-Business Day, the Installment shall be paid on the immediately preceding Business Day. 5.03 EFFECT OF INSTALLMENTS ON COVERED FUND VALUE Installments will reduce the Covered Fund Value on a dollar-for-dollar basis. 5.04 RATCHET TO BENEFIT BASE DURING THE WITHDRAWAL PHASE On each Ratchet Date, the Benefit Base automatically adjusts to the greater of: (a) the current Benefit Base; or (b) the current Covered Fund Value. GAWs will adjust annually on the Ratchet Date based on the new Benefit Base. 5.05 OPTIONAL RESETS OF THE GUARANTEED ANNUAL WITHDRAWALS DURING THE WITHDRAWAL PHASE Annually, a GLWB Elector may Request a Reset of the GAW during the Withdrawal Phase at least thirty (30) calendar days prior to the Ratchet Date.If requested, Great-West shall multiply the Covered Fund Value as of the Ratchet Date by the GAW% (based on GLWB Elector’s Attained Age) and determine if it is higher than the current Benefit Base multiplied by the current applicable GAW%.If so, the current GAW% will change to the Attained Age GAW% and the Benefit Base will change to the current Covered Fund Value as of the Ratchet Date.If it does not, the Reset shall be void but a Ratchet may still occur.If the Reset takes effect, it will be effective on the Ratchet Date as the Ratchet Date does not change due to Reset. Example: If (Attained Age GAW%) x (Covered Fund Value as of Ratchet Date) > (Current GAW%) x (Current Benefit Base) Then (Attained Age GAW%) x (Covered Fund Value as of Ratchet Date) becomes new GAW and (Covered Fund Value) (New Benefit Base) Numerical Example When Reset is Beneficial: Age at Initial Installment Date: 60 Attained Age: 70
